Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

Applicant’s arguments with respect to claims 1-4, 7-14, 24, 25, 27, 31-33, 35-40 and 42 have been considered but are moot because the arguments apply to newly added claim amendments which are rejected by newly applied prior art, Hwang et al.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-14, 24, 27, 31-32, 35-39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0342740 A1) in view of Hwang et al. (US 2021/0289430 A1).
Claim 1
	Kim et al. discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory (fig.10, processor 1010 connected to memory 1020), the one or more processors configured to:
 initiate a broadcast or multicast (broadcast/multicast) application associated with a first radio access technology (RAT) while the UE is in a standalone mode for a second RAT (par. 0063-0069, assume that a MBMS service and a service similar thereto are provided by a specific RAT cell only, etc., in order to enable a UE to receive a service provided by a specific RAT cell, a method for determining whether a RAT cell other than a currently connected RAT cell provides a service desired by a UE and transmitting a message for requesting to change a connection to the RAT cell for providing the desired service, etc., as a triggering condition of connection change request message transmission, the UE may be restricted to transmit the connection change request message to the network only when the service provided by another RAT cell cannot be received in a state in which the currently connected RAT cell is not changed. Further, channel quality from the RAT cell for providing the service desired by the UE, etc., i.e. a determination is made according to the triggering conditions quoted above when using the MBMS application; further see fig.8 and pars. 0074-0075, The UE is currently connected to a serving UMTS cell and receives a MBMS service provided by a cell of LTE which is a heterogeneous RAT only, etc., in step 801, the UE may receive, from the serving UMTS cell, information on a service list provided by the cell of LTE which is a heterogeneous RAT, etc., 
switch from the second RAT to the first RAT based at least in part on the broadcast/multicast application (par. 0067, determining whether a RAT cell other than a currently connected RAT cell provides a service desired by a UE and transmitting a message for requesting to change a connection to the RAT cell for providing the desired service; also see fig.8 and par. 0075, transmit a RAT change request message to the serving UMTS cell when the LTE MBMS service can be received, etc.); and 
switch from the first RAT to the second RAT based at least in part on failing to detect a communication associated with the broadcast/multicast application using the first RAT (fig.8 and pars. 0077-0078, the UE may determine whether the LTE MBMS service is being provided at a current position. When the LTE MBMS is being provided at the current position, in step 805, handover to the LTE cell which is a target cell may be performed in step 805 and then the LTE MBMS service may be received in step 806. However, when the LTE MBMS is not being provided at the current position, the serving UMTS cell may transmit a RAT change rejection message in step 807).
Although, Kim et al. provides for the determination of a new RAT cell which regards to MBMS services, it fails to explicitly disclose switch from the second RAT to the first RAT based at least in part on initiating.
In the same field of endeavor, Hwang et al. show and disclose initiate a broadcast or multicast (broadcast/multicast) application associated with a first radio access technology (RAT) while the UE is in a standalone mode for a second RAT; switch from the second RAT to the first RAT based at least in part on initiating the broadcast/multicast application (the control method of the electronic device (e.g., 101 of FIG. 1) may further include determining whether the terminal should use the second wireless communication, based on information on at least one application being executed by the application processor or whether the terminal supports the second wireless communication service, when the selected cell is not connected to the first core network but is connected to the second core network; and searching for another cell connected to the first core network among the plurality of cells excluding the selected cell, when the at least one application being executed does not require the second wireless communication service, or the terminal does not support the second wireless communication service, as a result of the determination [paragraphs 97, 224]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to change to a different network, based on the execution of a application as taught by Hwang et al. in the system of Kim et al., in order to receive requested service such as MBMS,

Claim 2
Kim et al., as modified by Hwang et al., further discloses the UE of claim 1, wherein the communication associated with the broadcast/multicast application using the first RAT comprises a system information block associated with the broadcast/multicast application using the first RAT. (par. 0066, all RAT cells may broadcast information on services provided by peripheral heterogeneous RAT cells to UEs. The information on the services may include at least one of service list information per RAT, service list information per frequency of a heterogeneous RAT, information on a time for providing a service of a heterogeneous RAT and information on a place where a service of a heterogeneous RAT is provided (e.g., a MBSFN region); pars. 0075, the UE may receive, from the serving UMTS cell, information on a service list provided by the cell of LTE which is a heterogeneous RAT. Using such information, the UE may determine whether an LTE MBMS service can be received at a current position when the RAT is changed to LTE  etc., the UE may determine whether the LTE MBMS service is being provided at a current position. When the LTE MBMS is being provided at the current position, in step 805, handover to the LTE cell which is a target cell may be performed in step 805 and then the LTE MBMS service may be received in step 806, etc., when the LTE MBMS is not being provided at the current position, the serving UMTS cell may transmit a RAT change rejection message in step 807).

Claim 7
Kim et al., as modified by Hwang et al., implicitly discloses  the UE of claim 1, wherein the one or more processors are configured to provide a notification based at least in part on switching from the first RAT to the second RAT. (fig.9 and par. 0086-0087, when it is determined that the connection needs to be changed to the RAT 2, the UE may transmit a connection release message to the cell A of the RAT 1 in order to request to release the connection with the cell of the RAT 1 or release the connection with the cell of the RAT 1, in step 904-1. As a result, the UE transitions to the idle mode in step 904. When the UE transmits the connection release message to the cell A of the RAT 1 in step 904-1, the UE receives the connection release message including a connection release command from the cell A of the RAT 1 (not shown) and transitions to the idle mode. Subsequently, the UE sets the priority of the frequency of the RAT 2 or the cell B of the RAT 2 for providing the service to be received to first priority in priority used in a cell reselection process, etc., also see par. 0095, The display module 1040 is connected to the processor 1010 so as to display a variety of information, etc.). That is, the UE display will at least show the current system, e.g. UMTS, LTE, to which the UE is connected.

Claim 8
Kim et al., as modified by Hwang et al., implicitly discloses  the UE of claim 7, wherein the one or more processors are configured to cause a modem of the UE to provide the notification to an application or user interface of the UE(fig.9 and par. 0086-0087, when it is determined that the connection needs to be changed to the RAT 2, the UE may transmit a connection release message to the cell A of the RAT 1 in order to request to release the connection with the cell of the RAT 1 or release the connection with the cell of the RAT 1, in step 904-1. As a result, the UE transitions to the idle mode in step 904. When the UE transmits the connection release message to the cell A of the RAT 1 in step 904-1, the UE receives the connection release message including a connection release command from the cell A of the RAT 1 (not shown) and transitions to the idle mode. Subsequently, the UE sets the priority of the frequency of the RAT 2 or the cell B of the RAT 2 for providing the service to be received to first priority in priority used in a cell reselection process, etc.). That is, the UE display will show the current system, e.g. UMTS, LTE, etc., to which the UE is connected based on the UE modem being connected to one of said RATs).

Claim 9
The feature  “wherein the one or more processors are configured to switch to the first RAT, after switching from the first RAT to the second RA, based at least in part on a timer” is obvious in view of the teachings of Kim et al., as modified by Hwang et al. In particular, Kim et al. teaches: the UE transitions to the idle mode in step 904. When the UE transmits the connection release message to the cell A of the RAT 1 in step 904-1, the UE receives the connection release message including a connection release command from the cell A of the RAT 1 (not shown) and transitions to the idle mode. Subsequently, the UE sets the priority of the frequency of the RAT 2 or the cell B of the RAT 2 for providing the service to be received to first priority in priority used in a cell reselection process, etc., when the UE knows a start time of the heterogeneous RAT service to be received, the UE changes the priority of the frequency at the start time of the service or earlier than the start time of the service. When time information of the heterogeneous RAT service to be received by the UE is not present or when the service is unrelated to time, the UE immediately changes the priority when the heterogeneous RAT service is received, etc., when it is determined that the UE cannot receive the heterogeneous RAT service even when the UE moves to the cell of the RAT for providing the heterogeneous RAT service to be received, the UE does not change the priority of the frequency (pars. 0086-0090). That is, the UE may temporarily switch to the LTE RAT to receive and determine the MBMS time and later change the RAT (handoff to  or reselect a base station in the LTE RAT)  in order to receive the MBPS service in the LTE RAT based on the determined time.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the RAT change of Kim et al. by including a timer in the UE associated with MBMS session start time, for example, so as to optimize the time at which the UE needs to make the RAT change and thereby avoids service disruption in the primary RAT, as suggested by Kim et al. above.

Claim 10
Kim et al., as modified by Hwang et al., further teaches the UE of claim 9, wherein a length of the timer is based at least in part on a session start time associated with the broadcast/multicast application. (par. 0089, When the UE knows a start time of the heterogeneous RAT service to be received, the UE changes the priority of the frequency at the start time of the service or earlier than the start time of the service).

Claim 11
Kim et al., as modified by Hwang et al., further teaches the UE of claim 10, wherein the length of the timer is shorter after the session start time than before the session start time. (par. 0089, When the UE knows a start time of the heterogeneous RAT service to be received, the UE changes the priority of the frequency at the start time of the service or earlier than the start time of the service. When time information of the heterogeneous RAT service to be received by the UE is not present or when the service is unrelated to time, the UE immediately changes the priority when the heterogeneous RAT service is received).

Claim 12
Kim et al., as modified by Hwang et al., further teaches the UE of claim 10, wherein the length of the timer is shorter at a first time than at a second time, wherein the first time and the second time are before the session start time, and wherein the first time is closer to the session start time than the second time. ((par. 0089, When the UE knows a start time of the heterogeneous RAT service to be received, the UE changes the priority of the frequency at the start time of the service or earlier than the start time of the service. When time information of the heterogeneous RAT service to be received by the UE is not present or when the service is unrelated to time, the UE immediately changes the priority when the heterogeneous RAT service is received).

Claim 13
The feature “wherein a length of the timer is based at least in part on whether stored information indicates whether a cell that covers the UE and is associated with the second RAT is associated with broadcast/multicast coverage.” Is implicit or at least obvious in view of the teachings of Kim et al., as modified by Hwang et al.  In particular, Kim et al. teaches: the UE may determine whether the LTE MBMS service is being provided at a current position. When the LTE MBMS is being provided at the current position, in step 805, handover to the LTE cell which is a target cell may be performed in step 805 and then the LTE MBMS service may be received in step 806 (fig.8 and par. 0077). Kim further teaches: when it is determined that the UE cannot receive the heterogeneous RAT service even when the UE moves to the cell of the RAT for providing the heterogeneous RAT service to be received, the UE does not change the priority of the frequency. The UE may make the determination via position information of the heterogeneous RAT service to be received (see par. 0090).
 Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present patent application to modify the RAT change process of Kim et al. by including a configurable timer associated with the MBMS service determination process and/or handoff process between the RATS so as to prevent long interruption of service and loss of user’s data,  as suggested by Kim et al. above.

Claim 14
Kim et al., as modified by Hwang et al., further discloses  the UE of claim 1, wherein the one or more processors are configured to switch, after switching from the first RAT to the second RAT, to the first RAT based at least in part on a cell change of the UE. (pars. 0058-0059, After a UE selects a certain cell in a cell selection process, the intensity or quality of a signal between the UE and an eNB may be changed due to mobility of the UE or wireless environment change. Accordingly, if the quality of the selected cell deteriorates, the UE may select another cell which provides better quality. If the cell is reselected, a cell which provides better signal quality than that of a currently selected cell is generally selected, etc.; also see par. 0078, when the LTE MBMS is not being provided at the current position, the serving UMTS cell may transmit a RAT change rejection message in step 807. The UE, which has received such a message, is preferably defined not to transmit the RAT change request message to the serving UMTS cell during a predetermined period in step 808.

Claim 24
The claim represents a method corresponding to the functional steps recited in claim 1. The claim is therefore rejected using the same grounds used for rejecting claim 1 above.

Claim 27
The claim is rejected using the same grounds used for rejecting claim 14 above.

Claim 31
The claim represents implementation of the functional steps recited in claim 1 in a processor’s executable instructions stored in an associated memory. The claim is therefore rejected using the same grounds used for rejecting claim 1 above.  Kim et al. further disclosed a user equipment comprising processor (1010) connected to, and executing instructions stored in,  memory (1020). Also see par. 0098, The software code may be stored in a memory unit so as to be driven by a processor. The memory unit may be located inside or outside of the processor, so that it can communicate with the aforementioned processor via a variety of well-known parts).

Claim 32
The claim is rejected using the same grounds used for rejecting claim 2 above.

Claim 35
The claim is rejected using the same grounds used for rejecting claim 7 above.
Claim 36
The claim is rejected using the same grounds and motivation used for rejecting claim 9 above.

Claim 37
The claim is rejected using the same grounds used for rejecting claim 14 above.

Claim 38
The means recited in the claim are interpreted in view of the specifications to be broadly construed as hardware, firmware, or a combination of hardware and software. As used herein, a processor is implemented in hardware, firmware, or a combination of hardware and software. See specifications, par. 0182. The claim is therefore rejected using the same grounds used for rejecting claims 1 above. Kim et al. further disclosed a user equipment comprising processor (1010) connected to, and executing instructions stored in,  memory (1020). Also see par. 0098, the present invention can be implemented in the form of a variety of formats, for example, modules, procedures, functions, etc. The software code may be stored in a memory unit so as to be driven by a processor. The memory unit may be located inside or outside of the processor, so that it can communicate with the aforementioned processor via a variety of well-known parts).

Claim 39
The claim is rejected using the same grounds used for rejecting claim 2 above.

Claim 42
The claim is rejected using the same grounds used for rejecting claim 7 above.

Claims 3-4, 25, 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0342740 A1) in view of Hwang et al. (US 2021/0289430 A1), and in further view of Kim et al. (US 2019/0230569 A1), hereinafter referred to as “Kim et al. (‘569)”.
Claim 3
The feature “wherein the one or more processors, to switch from the first RAT to the second RAT based at least in part on failing to detect a communication associated with the broadcast/multicast application using the first RAT, are configured to switch from the first RAT to the second RAT based at least in part on failing to detect the communication within a defined time period.” is implicit or at least obvious in view of the teachings of Kim and further in view of the teachings of KIM. 
In particular, Kim et al. discloses: the UE may determine whether the LTE MBMS service is being provided at a current position. When the LTE MBMS is being provided at the current position, in step 805, handover to the LTE cell which is a target cell may be performed in step 805 and then the LTE MBMS service may be received in step 806 (see fig.8 and par. 0077; also see par. 0090, when it is determined that the UE cannot receive the heterogeneous RAT service even when the UE moves to the cell of the RAT for providing the heterogeneous RAT service to be received, the UE does not change the priority of the frequency. The UE may make the determination via position information of the heterogeneous RAT service to be received). That is, a timer may be set in order to determine whether the LTE MBMS service is being provided at a current position, based on position comparison, for example,  and/or successfully complete  handoff to the LTE MBMS RAT/base station.
Further, in the same field of endeavor, Kim et al. (‘569) discloses: in the mobile handover procedure, a handover failure (HOF) or a handover success may be determined according to whether a handover completion message is received through the access procedure with the target XDU within a predetermined time after the mobile XDU transmits a handover request message to the serving XDU. Therefore, a timer (hereinafter referred to as a ` handover failure determination timer`) for determining the handover failure or the handover success may be configured. The handover failure determination timer may be started at the time of transmitting the handover request message at the mobile XDU and may be stopped when the handover completion message is received. If the handover completion message is not received before expiration of the handover failure determination timer, the mobile XDU may determine that the handover has failed and may perform a connection re-establishment procedure (See par. 0161).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to include a configurable timer associated with the MBMS service determination process and/or handoff process between the RATS so as to prevent long interruption of service and loss of user’s data  as taught by Kim et al. (‘569) in the system of Kim et al., in order to modify the RAT change process.

Claim 4
The combination of Kim at al. and Hwang et al., as modified by Kim et al. (‘569) further teaches the UE of claim 3, wherein a length of the defined time period is based at least in part on stored information indicating whether a cell that covers the UE and is associated with the second RAT is associated with broadcast/multicast coverage. (Kim, par. 0077, the UE may determine whether the LTE MBMS service is being provided at a current position; also see par. 0090, When it is determined that the UE cannot receive the heterogeneous RAT service even when the UE moves to the cell of the RAT for providing the heterogeneous RAT service to be received, the UE does not change the priority of the frequency. The UE may make the determination via position information of the heterogeneous RAT service to be received).

Claim 25
The claim is rejected using the same grounds and motivation used for rejecting claim 3 above.

Claim 33
The claim is rejected using the same grounds and motivation used for rejecting claim 3 above.

Claim 40
The claim is rejected using the same grounds and motivation used for rejecting claim 3 above.
Allowable Subject Matter
Claims 5, 6, 26, 34 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Granzow et al. (US 2014/0235242 A1) show and disclose a user terminal may be camped in an Idle mode in a first wireless network cell. The first wireless network may be a GERAN or UTRAN network cell. At stage 1420, a trigger may be received from an application executing on the user terminal. The trigger may be a trigger for a data call having a particular QoS requirement. At stage 1430, a suitable E-UTRAN network cell, such as a 4G/LTE cell, may be identified. At stage 1440, subsequent to identification of the E-UTRAN cell, a request message may be sent to the first wireless network, with the message including a Cause indicator for a data call. The Cause indicator may be associated with a particular required QoS and/or data rate, such as described previously with respect to FIG. 13. At stage 1450, a release message with redirection information to the E-UTRAN network cell and associate base station/eNB. At stage 1460, a data call may and data communications may be performed between the UE and the eNB, reading on the claimed “initiate a broadcast or multicast (broadcast/multicast) application associated with a first radio access technology (RAT) while the UE is in a standalone mode for a second RAT; switch from the second RAT to the first RAT based at least in part on initiating the broadcast/multicast application,” (see paragraphs 94, 226).
Fechtel et al. (US 2020/0280827 A1) show and disclose RAT/s may be changed upon the device changing to use a different application, e.g., the device may change from executing a data-hungry application to executing an application requiring very low latency, reading on the claimed, “switch from the second RAT to the first RAT based at least in part on initiating the broadcast/multicast application,” (see paragraphs 90, 114).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/Examiner, Art Unit 2641